ATTORNEY DISCIPLINARY PROCEEDING
ORDER
11 Considering the Joint Petition for Consent Discipline filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that the Joint Petition for Consent Discipline be and hereby is rejected pursuant to Supreme Court Rule XIX, § 20.
IT IS FURTHER ORDERED that this matter be remanded for the institution of formal charges,
NEW ORLEANS, LOUISIANA, this -day of__ 2015.
FOR THE COURT: /s/ /s/ Justice, Supreme Court of Louisiana
CLARK, J., recused.
HUGHES, J., would, accept the petition for consent discipline. .